If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


ROBIN HARKRADER,                                                      UNPUBLISHED
                                                                      October 29, 2020
               Plaintiff-Appellant,

v                                                                     No. 345950
                                                                      Wayne Circuit Court
SHELDON HAYES and B & M ASHMAN, INC.,                                 LC No. 16-000912-NI

               Defendants-Appellees.


Before: TUKEL, P.J., and SERVITTO and BECKERING, JJ.

PER CURIAM.

       In this action for third-party economic and noneconomic damages under the no-fault act,
MCL 500.3101 et seq., plaintiff appeals as of right the trial court’s judgment on a jury trial verdict
finding that plaintiff was entitled to $25,575 of excess economic damages from defendants,
Sheldon Hayes and B & M Ashman, Inc., but had not suffered a threshold injury to be entitled to
noneconomic damages. We affirm.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff was driving her Cadillac Escalade to Saugatuck for a weekend getaway when she
noticed that her husband, Ronald Harkrader, who had been driving in front of her, had pulled off
to the shoulder. Plaintiff did similarly when she noticed a Ford F-350 pickup truck veering into
her lane from oncoming traffic. Hayes was driving the F-350 at the time, in the course of his
employment with B & M Ashman. Hayes had veered into oncoming traffic because a metal spool
with tubing wrapped around it had fallen off of the trailer he was pulling and was rolling down the
road. Hayes attempted to keep his vehicle in front of the eight-foot-tall, four-foot-wide, 2,000-
pound spool. Eventually, however, Hayes stopped his truck in an attempt to stop the spool from
entering a major intersection. The spool struck Hayes’s trailer, ricocheted off of it, and then
crashed into the driver’s-side of plaintiff’s Escalade.




                                                 -1-
        Plaintiff did not receive medical care at the scene of the accident and, after the crash,
continued on to Saugatuck for her planned weekend getaway. 1 Eventually, plaintiff claimed that
she began to suffer significant back and neck pain. When plaintiff was unable to obtain an
appointment with her own doctor, she contacted the Mike Morse Law Firm (MMLF). She was
referred to a chiropractor by the MMLF, whom she saw the following day. After a magnetic
resonance imaging (MRI) study showed a herniated disc at L5-S1, the chiropractor referred
plaintiff to Dr. Martin Kornblum, an orthopedic surgeon. When conservative treatment failed to
reduce plaintiff’s pain, she agreed with Dr. Kornblum’s recommendation for a discectomy and
spinal fusion. Although Dr. Kornblum believed that the surgery was successful, plaintiff continued
to report pain and an inability to return to work or her normal, pre-accident life. Eventually,
plaintiff developed a hernia at the incision where Dr. Kornblum performed the spinal surgery,
leading to another surgery, a hernia repair.

        Plaintiff sued defendants for excess economic damages based on more than three years of
work loss, as well as noneconomic damages. Plaintiff alleged that defendants’ negligence had
caused her herniated disc, back pain, neck pain, and issues related to her hernia. The case
eventually proceeded to a jury trial. Defendants’ theory of the case was that plaintiff suffered from
degenerative issues in her spine, which caused all of her alleged problems and necessitated the
surgery. Defendants also presented evidence that Dr. Kornblum and the MMLF had a relationship
involving referrals. The jury found that plaintiff was injured in the accident and entitled to excess
economic damages, but that she had not suffered a threshold injury that would have allowed her
to collect noneconomic damages. After the trial court entered judgment on the jury verdict,
plaintiff moved for a new trial. The trial court denied that motion and this appeal followed.

                                II. EXPERT IN BIOMECHANICS

         Plaintiff argues that the trial court abused its discretion by allowing Anna Barbir, Ph.D., to
testify as an expert in biomechanics because she did not have a sufficient factual understanding of
the case and was not a medical doctor. We disagree.

                                  A. STANDARD OF REVIEW

        “A trial court’s evidentiary decisions, preserved for review, are reviewed for an abuse of
discretion.” Landin v Healthsource Saginaw, Inc, 305 Mich. App. 519, 541; 854 NW2d 152 (2014).
“An abuse of discretion occurs when the trial court chooses an outcome falling outside the range
of principled outcomes.” Edry v Adelman, 486 Mich. 634, 639; 786 NW2d 567 (2010). “We
review de novo questions of law underlying evidentiary rulings, including the interpretation of
statutes and court rules.” Elher v Misra, 499 Mich. 11, 21; 878 NW2d 790 (2016). Finally, “[t]he
admission or exclusion of evidence because of an erroneous interpretation of law is necessarily an
abuse of discretion.” Id.




1
    The crash occurred on a Friday.


                                                 -2-
                                      B. APPLICABLE LAW

       In Michigan, MRE 702 and MCL 600.2955 govern the admissibility of expert scientific
testimony. MRE 702 sets out the requirements for the admission of expert testimony, and
provides:

                If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the product
       of reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.

Under MRE 702, the trial court must function as a gatekeeper in making decisions regarding the
admissibility of scientific evidence and ensuring that expert testimony meets that rule’s standard
of reliability. Gilbert v DaimlerChrysler Corp, 470 Mich. 749, 782; 685 NW2d 391 (2004), citing
Daubert v Merrell Dow Pharmaceuticals, Inc, 509 U.S. 579; 113 S. Ct. 2786; 125 L. Ed. 2d 469
(1993). In addition, MCL 600.2955 provides:

               (1) In an action for the death of a person or for injury to a person or property,
       a scientific opinion rendered by an otherwise qualified expert is not admissible
       unless the court determines that the opinion is reliable and will assist the trier of
       fact. In making that determination, the court shall examine the opinion and the
       basis for the opinion, which basis includes the facts, technique, methodology, and
       reasoning relied on by the expert, and shall consider all of the following factors:

                       (a) Whether the opinion and its basis have been subjected to
               scientific testing and replication.

                      (b) Whether the opinion and its basis have been subjected to peer
               review publication.

                      (c) The existence and maintenance of generally accepted standards
               governing the application and interpretation of a methodology or technique
               and whether the opinion and its basis are consistent with those standards.

                       (d) The known or potential error rate of the opinion and its basis.

                       (e) The degree to which the opinion and its basis are generally
               accepted within the relevant expert community. As used in this subdivision,
               “relevant expert community” means individuals who are knowledgeable in
               the field of study and are gainfully employed applying that knowledge on
               the free market.

                        (f) Whether the basis for the opinion is reliable and whether experts
               in that field would rely on the same basis to reach the type of opinion being
               proffered.


                                                 -3-
                      (g) Whether the opinion or methodology is relied upon by experts
               outside of the context of litigation.

        In determining the admissibility of expert testimony, the trial court “shall consider all of
the factors listed in MCL 600.2955(1).” Clerc v Chippewa Co War Mem Hosp, 477 Mich. 1067,
1068; 729 NW2d 221 (2007) (quotation marks omitted). The party offering the expert testimony
has the burden of satisfying the preconditions established by MRE 702 and MCL 600.2955(1).
Gilbert, 470 Mich. at 781. A court must consider all of the statutory factors in making the
admissibility ruling, but evidence may be admitted even if some of the factors do not support
admissibility. Rather, the pertinent determination is whether a scientific opinion “is rationally
derived from a sound foundation.” Chapin v A & L Parts, Inc, 274 Mich. App. 122, 127; 732 NW2d
578 (2007); id. at 143 (METER, J., concurring). “The focus, of course, must be solely on principles
and methodology, not on the conclusions that they generate.” Daubert, 509 U.S. at 595.

                                         C. ANALYSIS

        As noted, plaintiff’s first argument is that Barbir should have been precluded from
testifying because she did not have a sufficient understanding of the factual circumstances of the
case to provide a reliable expert opinion. Plaintiff is correct that “an expert opinion based upon
only hypothetical situations is not” permitted. Teal v Prasad, 283 Mich. App. 384, 394; 772 NW2d
57 (2009) (quotation marks and citation omitted). But, the law does not require that an expert
witness have a full understanding of every fact in a given case, only that the proponent of the
expert’s testimony “set forth specific facts that would support a reasonable inference of a logical
sequence of cause and effect.” Id. at 394-395 (quotation marks and citation omitted). In doing so,
“[t]here must be facts in evidence to support the opinion testimony of an expert.” Id. at 395
(quotation marks and citation omitted). During her testimony, Barbir provided the following
summary of the factual basis of her opinion:

               Right. Yeah. So I reviewed the crash report. I reviewed 12 photographs
       of the Cadillac. Repair estimates of the Cadillac. And then I believe I also reviewed
       a statement by Mr. Hayes.

                                              * * *

              Yeah. So I then, I got the dimensional data for the Cadillac; for the vehicle.
       So basically I got the, there’s a database called auto stats. Where you can get the
       information on the weight and the geometry of the vehicle. The height of the
       bumper and so on.

               And then I also looked through another database called NASS. Which is
       the National Automotive Sampling System. Which is run by NHSTA. The
       National Highway Transportation Safety Administration. And they, what they do
       is they collect data on accidents that happened everyday [sic].

              So they have tens of thousands of cases in there. Were [sic] they send
       accident reconstructionist’s [sic] out. And they have them measure the vehicles.
       And find out information on how fast the vehicles were going. And then they have


                                                -4-
       photographs of the types of damage that that would be related. So I looked at that
       as well.

Barbir also informed the jury that she reviewed a summary of plaintiff’s medical records and
alleged injuries, and used Hayes’s description of the spool to determine its dimensions. She
calculated that the spool was about eight feet tall, four feet wide, and weighed between 1,000 and
2,000 pounds. Plaintiff’s Escalade, on the other hand, weighed about 5,665 pounds. These were
all “facts in evidence to support” Barbir’s expert opinion. Teal, 283 Mich. App. at 395 (citation
omitted).

         During cross-examination, Barbir admitted that she had not observed plaintiff’s actual
medical records, had not personally observed the damage to the Escalade, and had not visited the
scene of the accident. She also was not aware of the speed of the spool when it struck Hayes’s
trailer and had not personally inspected the spool.

        Plaintiff contends that absent the cross-examination admissions, Barbir’s testimony was
unreliable under the requirements of MRE 702. The question we must consider is whether the
facts in evidence relied on by Barbir were adequate to “support a reasonable inference of a logical
sequence of cause and effect.” Teal, 283 Mich. App. at 394-395 (quotation marks and citation
omitted). In this case, Barbir specifically explained how her expert biomechanical opinion did not
depend on any of the knowledge she lacked. Barbir testified that the primary goal of her
investigation was to determine the change of speed and direction that occurred to the Escalade
when it was struck by the spool. In order to determine that, it was standard for experts in
biomechanics to rely on the mass of both objects, photographs of the damage, and studies applying
those statistics. More specifically, Barbir opined that the photographs of the Escalade showed that
it was struck by the spool in a downward direction. The damage caused and the angle of the
demarcation showed that the collision happened below the middle of the car, which Barbir testifed
meant that the spool had been falling over when it hit the Escalade. Thus, Barbir concluded that
the change in direction was downward and toward the driver’s side.

        With that knowledge, Barbir also reviewed the mass of the spool and the Escalade—2,000
pounds and 5,665 pounds, respectively. Barbir explained that the important takeaway from that
data was that the Escalade was significantly heavier than the spool. Given the difference in mass,
the angle of the collision, the damage done to the Escalade, and studies reviewing such data, Barbir
opined that the change of speed of the Escalade was, at most, five miles per hour. Barbir then
reviewed studies conducted on Escalades that had been struck in the side resulting in a change of
speed of eight and nine miles per hour. In those studies, the passengers in the cars were slightly
injured but did not suffer herniated discs. Barbir discussed that in all of the studies reviewed, a
herniated disc had never been caused by a change of speed of five miles per hour or less.

        Barbir testified that she was aware that plaintiff suffered from degenerative disc disease,
but that her opinion was not changed by such information. Indeed, Barbir opined that the existence
of the degenerative issues actually supported her conclusion. She explained that degenerative disc
disease results in the thinning of intervertebral discs, and that studies revealed that thinner discs
are less likely to herniate as a result of a one-time traumatic force. In other words, because a
person with degenerative disc disease has thinner intervertebral discs, he or she is less likely to
herniate during an automobile accident. Thus, even in light of the prior diagnosis of degenerative


                                                -5-
disc disease, Barbir was confident in her expert opinion that the forces involved in the collision
like the one in this accident could not result in a herniated disc in the lumbar spine.

         After describing the process used to reach her expert opinion, Barbir made clear that certain
information challenged by plaintiff was irrelevant to her calculations. In particular, the speed of
the spool when hitting Hayes’s trailer was irrelevant, because Barbir could calculate the change of
speed and direction of the Escalade without that information. Further, Barbir testified that using
photographs to estimate the damage done to a given vehicle is a well-accepted procedure in the
field of biomechanics. Stated differently, actually viewing the scene of the accident or the damage
to the vehicle in person was not necessary for the validity of her conclusions. Because she was
not discussing plaintiff’s specific diagnoses, Barbir also was not concerned with her lack of access
to plaintiff’s actual medical records. Barbir explained that it was enough for her to know of
plaintiff’s history of degenerative disc disease and her claimed injury.

        Plaintiff’s second argument is that the trial court erred in permitting Barbir to provide
expert testimony because she was not a medical doctor. Plaintiff is correct that an expert in
biomechanics is not permitted to testify regarding medical causation of a specific injury for a
specific person. See Gilbert, 470 Mich. at 789 (“Where the subject of the proffered testimony is
far beyond the scope of an individual’s expertise—for example, where a party offers an expert in
economics to testify about biochemistry—that testimony is inadmissible under MRE 702.”).
Indeed, in Gilbert, our Supreme Court held that a social worker was precluded from testifying
about an individual’s medical prognosis, reasoning that “[t]he medical ‘prognosis’ of a social
worker who has no training in medicine and lacks any demonstrated ability to interpret medical
records meaningfully is of little assistance to the trier of fact.” Id. at 789-790. However, as the
trial court correctly noted, a biomechanics expert is permitted to testify about whether certain
forces, when applied to the human body, could result in certain injuries. That is, after all, well
within “the scope of [Barbir’s] expertise.” Id. at 789. As discussed, Barbir’s testimony was
properly limited in this regard. Specifically, Barbir testified that the force of the spool resulted in
a change of speed and direction to the Escalade that would not have caused a herniated disc.
Importantly, Barbir did not testify that plaintiff did not actually suffer a herniated disc or provide
a medical diagnosis. The general, nonmedical nature of Barbir’s testimony was admissible. All
of the caselaw cited by plaintiff involves an expert in biomechanics testifying about medical
diagnoses, which is not permitted and did not happen in this case. Consequently, this allegation
of error by defendant is also without merit. Id. at 789-790.

                 III. IMPROPER ADMISSION OF REBUTTAL TESTIMONY

      Plaintiff argues that the trial court abused its discretion by admitting rebuttal testimony
from Dr. Robert Travis. We disagree that the trial court committed error.

                    A. STANDARD OF REVIEW AND APPLICABLE LAW

        “Rebuttal evidence is evidence that explains, contradicts, or otherwise refutes [an opposing
party’s] evidence.” Sullivan Indus, Inc v Double Seal Glass Co, Inc, 192 Mich. App. 333, 348; 480
NW2d 623 (1991). Evidence is proper as rebuttal evidence if it is responsive to evidence
introduced or theories developed in the other party’s case in chief. People v Figgures, 451 Mich.
390, 399; 547 NW2d 673 (1996). Furthermore, evidence offered during a party’s case in chief is


                                                 -6-
not rebuttal evidence; rather, rebuttal evidence is evidence offered after each party has completed
its case in chief. See Winiemko v Valenti, 203 Mich. App. 411, 418-419; 513 NW2d 181 (1994).
“The admission of rebuttal evidence rests largely in the discretion of the trial court.” Lopez v
General Motors Corp, 224 Mich. App. 618, 637; 569 NW2d 861 (1997). “An abuse of discretion
occurs when the trial court chooses an outcome falling outside the range of principled outcomes.”
Edry, 486 Mich. at 639.

        “When rebuttal evidence is permitted, it must relate to a substantive matter rather than a
collateral one. Generally, contradictory evidence is admissible only when it directly tends to
disprove a witness’ exact testimony.” Westland v Okopski, 208 Mich. App. 66, 72; 527 NW2d 780
(1994) (citation omitted). “The purpose of rebuttal evidence is to undercut an opponent’s case,
and a party may not introduce evidence competent as part of his case in chief during rebuttal unless
permitted to do so by the court.” Winiemko, 203 Mich. App. at 418-419.

                                           B. ANALYSIS

        Plaintiff’s argument regarding rebuttal testimony fails because the additional testimony of
Dr. Travis was not rebuttal testimony. As discussed, rebuttal testimony is meant to explain,
contradict, or refute evidence offered by the opposing party during its case in chief at trial. See
Figgures, 451 Mich. at 399; Winiemko, 203 Mich. App. at 418-419. As such, evidence obtained
before trial even begins by definition is not rebuttal evidence unless actually offered as rebuttal
evidence at trial. See Figgures, 451 Mich. at 399; Winiemko, 203 Mich. App. at 418-419.

        Plaintiff argues that defendants should not have been permitted to depose Dr. Travis a
second time before trial began. Dr. Travis was initially deposed in January 2018. At the time of
Dr. Travis’s January 2018 deposition, he did not have access to any images from plaintiff’s MRI.
Plaintiff’s expert, Dr. Kornblum, was deposed in May 2018. Dr. Travis was then deposed a second
time on June 18, 2018, two days before Dr. Kornblum’s deposition testimony was introduced at
trial. Defendants played Dr. Travis’s deposition testimony at trial, during defendants’ case in
chief; defendants did so by introducing Dr. Travis’s first deposition, and then immediately
followed that by playing Dr. Travis’s second deposition, all for the jury. As such, both of Dr.
Travis’s depositions were introduced during defendants’ case in chief, which by definition is not
rebuttal testimony. Consequently, the trial court did not abuse its discretion in allowing defendants
to obtain the additional testimony from Dr. Travis. See Figgures, 451 Mich. at 399; Winiemko,
203 Mich. App. at 418-419.2



2
  Moreover, even if the evidence was rebuttal testimony, the trial court did not abuse its discretion
in permitting it. This Court has previously held that a trial court did not abuse its discretion by
permitting a party to call an expert witness as a rebuttal witness in a situation when the other party’s
expert witness provided his deposition testimony three weeks after the challenged rebuttal
witness’s first deposition. Taylor v Blue Cross/Blue Shield of Mich, 205 Mich. App. 644, 655; 517
NW2d 864 (1994). In simpler terms, the rebuttal witness was properly called when his first
testimony preceded the testimony of the opposing party’s expert witness. Id. The same situation
occurred in this case. When trial purportedly was imminent in early 2018, only Dr. Travis’s



                                                  -7-
        Plaintiff also argues that Dr. Travis should not have been permitted to testify about the
MRI image he reviewed, because he failed to review all of the MRI films. Section II of this opinion
contains a lengthy discussion of the requirements of expert witness testimony, which is essentially
that an expert witness’s factual understanding of the case need only be sufficient to allow the expert
to reach an opinion without relying on conjecture or assumptions. Teal, 283 Mich. App. 394-395.
Dr. Travis testified that he reviewed a single image from plaintiff’s MRI study.3 In reviewing it,
he noted that there was not a buildup of spinal fluid around the herniated disc. According to Dr.
Travis, such spinal fluid would be present if the injury was caused by a traumatic force. The lack
of spinal fluid, Dr. Travis opined, revealed that the herniated disc was caused by degenerative
issues. Plaintiff was permitted to and did cross-examine Dr. Travis on his failure to review all of
the MRI films in plaintiff’s case. The jury was privy to that testimony and was provided adequate
information to make an informed decision on whether to believe Dr. Travis or Dr. Kornblum.
Considering Dr. Travis’s explanation of his opinion, the record that has already been discussed in
this case, and the law, plaintiff has failed to provide any ground supporting a conclusion that the
trial court abused its discretion in permitted Dr. Travis’s supplemental testimony. See id.

                                IV. ATTORNEY MISCONDUCT

       Plaintiff argues that defense counsel committed misconduct by presenting a theme of
attorney-driven treatment and a scheme to make money between plaintiff’s attorneys, plaintiff, and
Dr. Kornblum and that defense counsel’s misconduct requires reversal and a new trial. We
disagree.

                   A. STANDARD OF REVIEW AND APPLICABLE LAW

         “We review for an abuse of discretion a trial court’s general conduct of a trial,” as well as
a trial court’s decision regarding a motion for a new trial. Zaremba Equip, Inc v Harco Nat Ins




January 28, 2018 deposition had been taken and, therefore, only that deposition would have been
played for the jury. With trial being delayed until June, Dr. Kornblum’s deposition for trial was
not taken until May 31, 2018. Consequently, Dr. Travis’s supplemental testimony, which was
provided on June 18, 2018, occurred after Dr. Kornblum’s deposition. Therefore, considering the
reasoning provided by the panel in Taylor, 205 Mich. App. at 655, the trial court did not abuse its
discretion in permitting the additional testimony. Further, Dr. Travis’s additional testimony was
that an MRI image, which he had not previously been provided, failed to show that plaintiff’s
herniated disc was the result of a traumatic injury. That testimony refuted the testimony by Dr.
Kornblum that all of plaintiff’s injuries were caused by the accident. Thus, in sum, the alleged
rebuttal testimony was appropriately timed, id., and for a proper purpose—refuting Dr.
Kornblum’s testimony, Winiemko, 203 Mich. App. at 418-419. The trial court did not abuse its
discretion.
3
  Dr. Travis based his opinion on review of a single MRI image. While he was aware that MRIs
normally create many more images, sometimes even thousands of images, Dr. Travis concluded
that the single image he reviewed was so clear that it was not necessary for him to review other
images from plaintiff’s MRI before making his conclusions.


                                                 -8-
Co, 302 Mich. App. 7, 21; 837 NW2d 686 (2013). “An abuse of discretion occurs when the decision
results in an outcome falling outside the range of principled outcomes.” Id.

        This Court and the Michigan Supreme Court have previously discussed the proper process
for reviewing a claim of attorney misconduct:

                When reviewing an appeal asserting improper conduct of an attorney, the
       appellate court should first determine whether or not the claimed error was in fact
       error and, if so, whether it was harmless. If the claimed error was not harmless, the
       court must then ask if the error was properly preserved by objection and request for
       instruction or motion for mistrial. If the error is so preserved, then there is a right
       to appellate review; if not, the court must still make one further inquiry. It must
       decide whether a new trial should nevertheless be ordered because what occurred
       may have caused the result or played too large a part and may have denied a party
       a fair trial. If the court cannot say that the result was not affected, then a new trial
       may be granted. Tainted verdicts need not be allowed to stand simply because a
       lawyer or judge or both failed to protect the interests of the prejudiced party by
       timely action. [Badalamenti v William Beaumont Hosp-Troy, 237 Mich. App. 278,
       290; 602 NW2d 854 (1999) (emphasis omitted), quoting Reetz v Kinsman Marine
       Transit Co, 416 Mich. 97, 102-103; 330 NW2d 638 (1982).]

“An attorney’s comments do not normally constitute grounds for reversal unless they reflect a
deliberate attempt to deprive the opposing party of a fair and impartial proceeding.” Zaremba
Equip, 302 Mich. App. at 21. “Reversal is required only where the prejudicial statements of an
attorney reflect a studied purpose to inflame or prejudice a jury or deflect the jury’s attention from
the issues involved.” Hunt v Freeman, 217 Mich. App. 92, 95; 550 NW2d 817 (1996).

        An attorney is permitted to argue or suggest that a witness may not be truthful when witness
credibility is a pertinent issue in the case. Zaremba Equip, 302 Mich. App. at 25-26. An attorney
is also permitted to point out the potential bias of certain witnesses and to argue that “his witness
speaks the truth while the other presents a fabrication.” Reetz, 416 Mich. at 108-109. “It is
generally permissible to cross-examine an adverse witness as to any facts which tend to show the
witness’ relation with, feelings toward or bias or prejudice for either party.” US Fire Ins Co v
Citizens Ins Co of America, 156 Mich. App. 588, 592; 402 NW2d 11 (1986).4 “An interested
witness is one who has a pecuniary interest, having prospect of gain or loss.” Denevan v Belter,
232 Mich. 664, 668; 206 N.W. 500 (1925). “The interest or bias of a witness goes directly to the
question of his credibility and is never regarded as irrelevant.” Backowski v Solecki, 112 Mich
App 401, 414; 316 NW2d 434 (1982). It is axiomatic that “a lawyer is expected to advocate his
client’s cause vigorously,” but the line is crossed when improper advocacy results in an unfair




4
  “Although cases decided before November 1, 1990, are not binding precedent, MCR 7.215(J)(1),
they nevertheless can be considered persuasive authority.” In re Stillwell Trust, 299 Mich. App.
289, 299 n 1; 829 NW2d 353 (2012) (citation omitted).


                                                 -9-
trial. Bd of Co Rd Comm’rs of Wayne Co v GLS LeasCo, Inc, 394 Mich. 126, 131; 229 NW2d 797
(1975).

                                          B. ANALYSIS

        We must first address the allegations of wrongdoing alleged by plaintiff. Plaintiff’s
primary concern is that defense counsel repeatedly discussed a connection between the MMLF,
plaintiff, and Dr. Kornblum. Plaintiff first asserts that this argument had no basis in fact, citing
instances in defense counsel’s closing argument where counsel asserted that plaintiff went to see
Dr. Kornblum because she was referred to him by the MMLF. Plaintiff insists that this assertion
by defense counsel was without any basis in fact, citing plaintiff’s denial of the allegation and her
husband Ronald’s lack of knowledge. The record, however, does support the inference that
plaintiff was referred to Dr. Kornblum by the MMLF. Plaintiff testified that she was originally
told by her own doctor that she would not be able to be seen for back pain for two weeks. Plaintiff
then stated that her sister recommended that plaintiff speak with the MMLF. Plaintiff followed
that advice and was referred to a chiropractor by the MMLF. The chiropractor saw her the day
after she was denied treatment by her own doctor. Plaintiff testified that the chiropractor, upon
realizing her injury was beyond his ability to treat, referred her to Dr. Kornblum. When Ronald
was asked about whether plaintiff went to Dr. Kornblum because of a referral from the MMLF, he
said that he did not know but that he could not dispute that it was true.

        Defendants also elicited testimony from Dr. Kornblum regarding his alleged relationship
with the MMLF. Dr. Kornblum testified that he was not aware how many patients he had treated
that were represented by the MMLF. Defense counsel asked whether Dr. Kornblum was aware
that defense counsel’s firm represented more than 40 clients in which both the MMLF and Dr.
Kornblum were involved. Dr. Kornblum stated that he did not know the statistics but also that he
could not deny them. Defense counsel asked Dr. Kornblum to estimate the number of patients he
treated who were represented by the MMLF. Dr. Kornblum said he was not aware, but could not
deny that the number could be over 300.

        Considering the testimony of plaintiff, Ronald, and Dr. Kornblum, defense counsel was
permitted to argue that there was a referral relationship between the MMLF and Dr. Kornblum.
Although there was no direct evidence of the relationship, there was circumstantial evidence
admitted supporting an inference. Most pertinent was the evidence that the chiropractor to whom
plaintiff had been referred by the MMLF was the individual who then referred her to Dr.
Kornblum. It was well within the permissible realm of vigorous advocacy for defense counsel to
argue that plaintiff was referred to Dr. Kornblum by the MMLF. Bd of Co Rd Comm’rs of Wayne
Co, 394 Mich. at 131.

        Plaintiff also claims that defense counsel’s focus on the potential relationship between Dr.
Kornblum, the MMLF, and plaintiff improperly persuaded the jury to find against plaintiff. It is
the jury’s responsibility to assess the credibility of the witnesses. See People v Lemmon, 456 Mich.
625, 636-637; 576 NW2d 129 (1998). To the extent that evidence of a relationship between Dr.
Kornblum and the MMLF suggested that the doctor may have had a pecuniary interest in the
outcome of the trial, it was proper for the jury to hear that evidence. Thus, the pecuniary interests
of Dr. Kornblum and plaintiff were proper subjects for the jury to consider, as those interests
weighed directly on their credibility as witnesses. Denevan, 232 Mich. at 668; Backowski, 112


                                                -10-
Mich App at 414. Moreover, relying on that evidence of potential bias, defense counsel was
permitted to argue that “his witness speaks the truth while the other presents a fabrication.” Reetz,
416 Mich. at 108-109. Consequently, in asking questions and making argument regarding the
relationship between Dr. Kornblum, plaintiff, and the MMLF, defense counsel did not commit
misconduct. Id.; Zaremba Equip, 302 Mich. App. at 25-26.

         Additionally, even if some of defense counsel’s arguments were questionable, such as his
statement that Ronald testified that plaintiff went to see Dr. Kornblum on the recommendation of
her attorneys, when he actually stated that he did not know why she went to see Dr. Kornblum,
reversal is still not warranted. As discussed, attorney misconduct will only provide the basis for a
new trial if “the prejudicial statements of an attorney reflect a studied purpose to inflame or
prejudice a jury or deflect the jury’s attention from the issues involved.” Hunt, 217 Mich. App. at
95. That standard was not met in this case, especially considering that the jury also heard Dr.
Kornblum’s, plaintiff’s, and Ronald’s answers to the questions asked. Dr. Kornblum, in response
to the various questions about his relationship with the MMLF and plaintiff, testified that he treated
patients for the medical maladies they suffered, regardless of the referral source. Plaintiff testified
that she was referred to Dr. Kornblum by her chiropractor, not the MMLF. And lastly, as noted,
plaintiff’s husband Ronald testified that he did not know the referral source, but could not dispute
that it was the MMLF. In light of this evidence; the fact that the trial court instructed the jurors
that the attorneys’ questions and arguments are not evidence; and the rule that “[j]urors are
presumed to follow their instructions, and instructions are presumed to cure most errors,” Zaremba
Equip, 302 Mich. App. at 25 (quotation marks and citation omitted), plaintiff has not presented any
grounds for reversal in this case.

                             V. INCONSISTENT JURY VERDICTS

       Plaintiff argues that the jury’s verdicts were irreconcilably inconsistent. She argues that
under the circumstances, the trial court abused its discretion in denying her motion for a new trial.
We disagree.

                                  A. STANDARD OF REVIEW

        “This Court [] reviews for an abuse of discretion the trial court’s decision to grant or deny
motions for a new trial . . . .” Rental Prop Owners Ass’n of Kent Co v Kent Co Treasurer, 308
Mich. App. 498, 531; 866 NW2d 817 (2014). “A trial court abuses its discretion when its decision
falls outside the range of reasonable and principled outcomes.” Id. (quotation marks and citation
omitted).

                                    B. LAW AND ANALYSIS

        “ ‘The Michigan Supreme Court has repeatedly held that the jury’s verdict must be upheld,
even [if] it is arguably inconsistent, if there is an interpretation of the evidence that provides a
logical explanation for the findings of the jury.’ ” Moore v Detroit Entertainment, LLC, 279 Mich
App 195, 227; 755 NW2d 686 (2008) (alteration in original), quoting Allard v State Farm Ins Co,
271 Mich. App. 394, 407; 722 NW2d 268 (2006). “Furthermore, a reviewing court must make
‘every attempt . . . to harmonize a jury’s verdicts. Only where verdicts are so logically and legally



                                                 -11-
inconsistent that they cannot be reconciled will they be set aside.’ ” Moore, 279 Mich. App. at 227
(alteration in original), quoting Allard, 271 Mich. App. at 407.

        This issue requires a brief review of the no-fault act. “In general, the no-fault act is
designed to achieve the expeditious compensation of damages resulting from motor vehicle
accidents and to minimize administrative delays and factual disputes.” Brown v Home-Owners
Ins Co, 298 Mich. App. 678, 685; 828 NW2d 400 (2012). “In exchange for ensuring certain and
prompt recovery for economic loss, the act also limited tort liability.” McCormick v Carrier, 487
Mich. 180, 189; 795 NW2d 517 (2010), citing MCL 500.3135. One such limitation was that first-
party work-loss benefits were payable only for the “loss of income from work an injured person
would have performed during the first 3 years after the date of the accident if he or she had not
been injured.” MCL 500.3107(1)(b). Any work-loss damages extending beyond the first three
years following the accident are collectible, if at all, only in a tort action against a negligent third
party. MCL 500.3135(3)(c); Brown, 298 Mich. App. at 685 (“The no-fault act allows a seriously
injured person to recover work-loss damages in tort arising from the ownership, use or
maintenance of a motor vehicle.”). In order to maintain a claim for economic damages under MCL
500.3135(3)(c), plaintiffs were required to show “actual loss of income from work [they] would
have performed if [they] had not been injured—when the loss of income exceeds the daily,
monthly, and three-year limitations.” Oullette v Kenealy, 424 Mich. 83, 87; 378 NW2d 470 (1985)
(quotation marks omitted). Noneconomic damages, such as payment for pain and suffering,
“arising out of the ownership, maintenance, or use of a qualifying motor vehicle is limited to a list
of enumerated circumstances.” McCormick, 487 Mich. at 189, citing MCL 500.3135(3).
Specifically, “[a] person remains subject to tort liability for noneconomic loss . . . only if the
injured person has suffered death, serious impairment of body function, or permanent serious
disfigurement.” MCL 500.3135(1). The Legislature defined a “serious impairment of body
function” as “an objectively manifested impairment of an important body function that affects the
person’s general ability to lead his or her normal life.” MCL 500.3135(5).5

        The jury in the present case determined that plaintiff was injured in the accident, and that
the injury caused her to lose wages for at least some period after three years. However, the jury
also found that plaintiff had not suffered a threshold injury permitting the receipt of noneconomic
damages. In the simplest terms, those findings by the jury are not inconsistent. As noted, this
Court “must make ‘every attempt . . . to harmonize a jury’s verdicts.’ ” Moore, 279 Mich. App. at
227, quoting Allard, 271 Mich. App. at 407. To recover economic damages, plaintiff was only
required to prove that she was injured and missed work for more than three years. Oullette, 424
Mich. at 87; MCL 500.3135(3)(c). In other words, plaintiff only had to convince the jury that she
was injured in the automobile accident. Oullette, 424 Mich. at 87. In contrast, to be permitted to
obtain noneconomic damages, plaintiff was required to prove a threshold injury, which required
proof of “an objectively manifested impairment . . . .” McCormick, 487 Mich. at 195. According
to our Supreme Court, such an impairment is one “that is evidenced by actual symptoms or
conditions that someone other than the injured person would observe or perceive as impairing a


5
  MCL 500.3135(5) has since been amended and essentially codifies the test set forth in
McCormick, 487 Mich. at 195-203, for determining whether a serious impairment of body function
has been incurred. See MCL 500.3135(5), as amended by 2019 PA 22.


                                                 -12-
body function.” Id. at 196. In considering these different requirements, it is clear that the jury
could have found that plaintiff was injured, but that the injury did not result in an “objectively
manifested impairment.” Id. at 195-196; MCL 500.3135(3)(c). While an injury that resulted in a
requirement to miss work for more than three years certainly suggests that there is a serious injury,
it was the province of the jury to determine whether such injury caused an “objectively manifested
impairment.” McCormick, 487 Mich. at 195-196. Considering this Court’s requirement to find
any reasonable way to logically explain the jury’s verdicts, the existence of this possibility renders
plaintiff’s argument on appeal meritless. Moore, 279 Mich. App. at 227. The trial court properly
denied plaintiff’s motion for a new trial on this ground. Id.

                                        VI. CONCLUSION

          For the reasons stated earlier, the trial court’s order denying plaintiff’s motion for a new
trial is affirmed. Defendants, as the prevailing parties, may tax costs pursuant to MCR 7.219.



                                                              /s/ Jonathan Tukel
                                                              /s/ Deborah A. Servitto
                                                              /s/ Jane M. Beckering




                                                -13-